                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 MICHAEL HENDRIX,

               Plaintiff,                                CIVIL ACTION NO.: 6:19-cv-21

        v.

 BULLOCH COUNTY SHERIFF’S OFFICE;
 LT. MARSH; and CAPTAIN THOMPSON,

               Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 7). Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiff’s Complaint for

failure to follow this Court’s Order, DIRECTS the Clerk of Court to enter the appropriate

judgment of dismissal and CLOSE this case, and DENIES Plaintiff leave to appeal in forma

pauperis.

       SO ORDERED, this 20th day of November, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
